Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00076-CV

                          IN THE INTEREST OF D.R.R., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00694
                           Honorable Peter Sakai, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 19, 2017.


                                              _____________________________
                                              Rebeca C. Martinez, Justice